Citation Nr: 1455620	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  08-09 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability, to include degenerative joint disease. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1972 to November 1974.  He also had service in the U.S. Naval Reserve from December 1974 to May 1977.  In addition, the Veteran served in the U.S. Army Reserve from May 1977 until his retirement at an unknown date. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, denying the reopening of the Veteran's claim of entitlement to service connection for a left knee condition.  In March 2008 VA was notified by the Veteran that he had moved to Texas; as a result, the case was certified to the Board by the RO in Waco, Texas. 

The Veteran testified before a Veterans Law Judge (VLJ) in January 2011; a copy of the transcript of that hearing is of record.  In March 2014, the Veteran was notified that the VLJ before whom he had testified was no longer employed by the Board, and he was offered a new hearing.  The Veteran requested the new hearing and testified before the undersigned VLJ in September 2014.  A transcript of that hearing is of record. 

At his hearing before the undersigned, the Veteran submitted additional evidence with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in that file reveals medical records and the transcript of the 2014 hearing.  All other documents in Virtual VA are either duplicative of those contained in the VBMS or irrelevant to the claim on appeal.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Resolving all doubt in favor of the Veteran, his left knee degenerative joint disease is due to his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for degenerative joint disease of the left knee are met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As the Board's decision to grant service connection for degenerative joint disease of the left knee is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

II. Analysis

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 38 U.S.C.A. (West 2014); 38 C.F.R. 
§ 3.303(a) (2014). Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  When such chronic diseases are at issue, the second and third elements for service connection may be established by showing continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Id. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that his current degenerative joint disease of the left knee (hereinafter "left knee condition") is due to his military service.  The Veteran testified that he injured his knee during service, sought treatment for the injury while in service, experienced a worsening of the injury after service, and now suffers from arthritis as a result.  His original claim for service connection for the condition was denied in February 1985.  In an August 2007 rating decision, the RO denied the reopening of the claim.  In 2011, on appeal, the Board reopened the claim and remanded for further development.  Since then, the Veteran has undergone a VA examination, submitted two private medical opinions concerning his knee condition, and submitted statements from his wife, mother, brother and a friend concerning his knee condition and his in-service injury.  After a careful review of the Veteran's claims file the Board finds that in this case, the benefit of the doubt allows for a grant of service connection for his left knee condition. 

The Veteran served in the U.S. Navy from September 1972 to November 1974.  According to the Veteran's service treatment records, he was treated in December 1974 for left knee pain that occurred after standing for prolonged periods of time.  At that time, the Veteran reported striking his left knee on a doorway two days prior.  His discharge physical shows an injury to his right knee, but nothing for the left.

The Veteran testified before the undersigned that, within a few years of his discharge, he saw his primary care physician, Dr. V. B, for problems related to his left knee.  Attempts to locate the records of such visits show that Dr. V. B. has since retired and his records have been destroyed.  However, the Veteran was able to produce a doctor's note from Dr. V.B., dated April 1993, that references a pre-existing leg injury.  The Veteran's existing post-service treatment records show that in December 1984, he was treated for left knee pain at the VA.  At that time, he reported the in-service injury and indicated he had been experiencing the pain for two weeks.  In November 2005, the Veteran was seen at VA for complaints of left leg pain after standing for periods of time.  At that point, he reported that the knee was injured in service.  An x-ray was taken of the knee and the treating doctor recommended physical therapy.  

In September 2011, the Veteran was seen by VA for complaints of knee pain and given a brace and a cane.  In October 2011 he received additional VA treatment for left knee pain.  In May 2013, the Veteran was seen by Dr. E.T., a private doctor, for knee pain and an x-ray was taken of the left knee.  Dr. E.T. diagnosed the Veteran with mild degenerative joint disease.  In July 2013 the Veteran was seen by VA for leg pain and the knee was x-rayed.  He was diagnosed with mild degenerative joint disease in his left knee at that time.  In September 2013, the Veteran underwent a magnetic resonance image (MRI) and x-ray of his knee at VA and was diagnosed with mild arthritis.  In February 2014, the Veteran was seen by Dr. D.V., a private doctor, and diagnosed with early arthritis of the patella femoral joint.  An October 2014 examination by private doctor Dr. J.M. diagnosed the Veteran with arthritis in his left knee. 

Multiple lay statements were also submitted in support of the Veteran's claim.  A July 2011 statement from his wife indicated that she married the Veteran in 1975, and that he has mentioned the in-service accident and the pain in his knee since that time.  A statement dated July 2011 from the Veteran's mother stated the Veteran has made comments regarding his left knee pain since the injury.  A January 2011 statement from the Veteran's brother indicated he has heard the Veteran mention the pain in his left knee, as well as witnessed his brother reacting to the pain in his knee, since the 1970's.  A January 2011 statement from J.A., a fellow veteran and co-worker, stated he has known the Veteran since 1999 and that he has discussed the circumstances of the injury and the left knee pain with him since that time.  

Turning to the question of whether there is an etiological relationship between the Veteran's current left knee condition and service, the Board notes that the record contains several etiological opinions which must be considered and weighed.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (stating that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  When faced with conflicting medical opinions, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Each such opinion is discussed below.

Following the Board's June 2011 remand, the Veteran was afforded a VA examination of his left knee.  An August 2012 VA Compensation and Pension Examination Report reflects the Veteran's report of sustaining an in-service injury to his left knee when he hit the knee on a doorway while running to general quarters aboard his assigned ship.  Further, the record shows that the Veteran was seen onboard for the injury, and that he stated he has experienced problems with the knee since that time.  Following a physical examination and a review of the Veteran's claims file, the examiner opined that it was less likely than not that the Veteran's current knee condition is related to the in-service incident.  The examiner explained that the Veteran was treated in an isolated incident, days after hitting his knee, and after being given an exercise routine and a whirlpool treatment, he no longer sought treatment.  Overall, the VA examiner reasoned that the injury was not related to service because the Veteran's service treatment records lacked any further complaints of or treatment for left knee pain in the remaining eleven months of his service; his discharge examination was silent for issues related to the left knee; there was no medical evidence to support a finding of a chronic knee condition from discharge in 1974 until the Veteran was first seen for knee pain in 1985; and the examiner could find no current knee abnormalities nor establish a chronic condition in the knee.  This opinion has a clear conclusion and supporting data, as well as a reasoned opinion connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

In a February 2014 consultation, Dr. D.V., a private physician, indicated that he reviewed the Veteran's medical history, as well as MRI scans and reports.  The physician diagnosed the Veteran with early arthritis in his left knee and recommended daily over-the-counter medication and creams for treatment.  In October 2014, Dr. D.V. authored a follow up note, indicating he had reviewed documentation provided by the Veteran, physically examined the Veteran's knee, and took and examined x-rays of the knee.  Dr. D.V. concluded that the early arthritis is a chronic condition most likely emanating from the injury in military service.  However, he did not identify the documents that he reviewed, nor did he provide a rationale for his opinion linking the injury and the diagnosis of arthritis.  See Nieves-Rodriguez, supra; Stefl, supra.  As such, this opinion is afforded little, if any, probative weight.

An October 2014 opinion from Dr. J.M., a private physician, detailed her examination of the Veteran's service military medical records, civilian medical records and VA medical records.  Following a physical examination, the examiner opined that it was at least as likely than not that the left knee condition was caused by the claimed in-service injury. 

The doctor reasoned that the Veteran's service treatment records show he suffered a direct impact injury to his left knee joint when he hit his knee on the doorway.  The records show reports of pain with prolonged standing or bending it in one position too long, and that the Veteran was treated for the injury.  Dr. J.M. noted that the type of injury suffered, a direct impact blow to the knee, correlates with the current diagnosis of patella femoral arthritis in that the impact injury to the bones caused an onset of micro bony disruption which was irreversible and resulted in arthritis.  She pointed out that the painful bending reported by the Veteran after the injury indicates the early involvement of the patella femoral joint.  These symptoms, she concluded, correlate with a chronic knee condition rather than an acute transitory knee condition, which is further evidenced by the type of treatment ordered for the injury.  Dr. J.M. indicated that whirlpool therapy is used to treat joints for chronic conditions, rather than for acute conditions.  She identified the 1993 note from Dr. V.B. as supporting her opinion that the Veteran has been treated for his knee injury since its onset in service.  Dr. J.M. noted that she was able to review the Veteran's medical records from 1980 through 1984, and from 2013 and 2014, and found that they supported her conclusion in that the Veteran was diagnosed with mild degenerative joint disease and has consistently reported a left knee injury in service.  Finally, the doctor indicated that in her examination of the Veteran, he experienced limited range of motion, pain, weakness, fatigue and incoordination, which worsened with flare-ups.  Dr. J.M.'s opinion has clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; see also Stefl, supra. 

In sum, the record contains one competent opinion indicating that the Veteran's current left knee condition was not caused by or the result of his service, and one competent, seemingly equally probative opinion indicating that the Veteran's current left knee condition was related to his service.  As the medical opinion evidence on the question of nexus between current left knee condition and service is, essentially, in relative equipoise, the Board finds that such evidence, collectively, indicates that it is at least as likely as not that the Veteran's current left knee condition was incurred as the result of his service.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102. See also 38 U.S.C.A. § 5107; Gilbert, supra.

Given the facts of this case, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for the left knee condition are met.


ORDER

Service connection for left knee degenerative joint disease is granted.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


